


Exhibit 10.24

THE CLOROX COMPANY
2011 NONQUALIFIED DEFERRED COMPENSATION PLAN
AMENDMENT NO. 1

Pursuant to Section 6.07 of The Clorox Company 2011 Nonqualified Deferred
Compensation Plan (the “Plan”), the Plan is hereby amended as follows, effective
as of July 1, 2016:

1.         Section 5.01(c) of the Plan is hereby deleted in its entirety and
replaced with the following:              

       “(c) Subsequent Elections for Elective Deferrals. A Participant may
change the form of a distribution election (whether payable in-service or upon
or following Separation From Service) with respect to all or a portion of his or
her Account by submitting the change to the Committee, in writing, at least one
calendar year before the originally scheduled distribution date. Unless
otherwise approved by the Administrator in its sole discretion, only one change
election under this paragraph (c) can be made for amounts credited to a
Participant’s Account for any specific Plan Year. Any such change election will
defer the timing of commencement of the distribution for five years after the
originally scheduled distribution date. A change election made under this
paragraph (c) shall be irrevocable as of the date that is one year prior to the
originally scheduled distribution date. If such a subsequent election is not
valid because, for example, it is not made in a timely manner, the Participant’s
most recent effective distribution election will govern the payment of the
Participant’s Account.”

Except as modified by this Amendment No. 1, the Plan shall remain unchanged and
shall remain in full force and effect.

IN WITNESS WHEREOF, The Clorox Company has caused this Amendment No. 1 to be
duly executed as of the day and year first written above.

The Clorox Company  
  By:   /s/ Kirsten Marriner


--------------------------------------------------------------------------------